     Case 4:18-cv-06753-PJH Document 122 Filed 11/05/20 Page 1 of 11



 1   James Q. Taylor-Copeland (284743)            Damien J. Marshall (pro hac vice)
     james@taylorcopelandlaw.com                  dmarshall@bsfllp.com
 2   TAYLOR-COPELAND LAW                          BOIES SCHILLER FLEXNER LLP
     501 W. Broadway, Suite 800                   55 Hudson Yards, 20th Floor
 3   San Diego, CA 92101                          New York, NY 10001
     Telephone: (619) 400-4944                    Telephone:   (212) 446-2300
 4   Facsimile: (619) 566-4341                    Facsimile:   (212) 446-2350

 5   Marc M. Seltzer (54534)                      Suzanne E. Nero (SBN 284894)
     mseltzer@susmangodfrey.com                   snero@kslaw.com
 6   Steven G. Sklaver (237612)                   KING & SPALDING LLP
     ssklaver@susmangodfrey.com                   101 Second Street, Suite 1000
 7   Oleg Elkhunovich (269238)                    San Francisco, CA 94105
     oelkhunovich@susmangodfrey.com               Tel: (415) 318-1200; Fax: (415) 318-1300
 8   Meng Xi (280099)
     mxi@susmangodfrey.com                        Andrew J. Ceresney (Admitted pro hac vice)
 9   SUSMAN GODFREY L.L.P.                        aceresney@debevoise.com
     1900 Avenue of the Stars, 14th Floor         DEBEVOISE & PLIMPTON LLP
10   Los Angeles, CA 90067                        919 Third Avenue
     Telephone: (310) 789-3100                    New York, NY 10022
11   Facsimile: (310) 789-3150                    Tel: (212) 909-6000; Fax: (212) 909-6836

12   P. Ryan Burningham (pro hac vice)             Attorneys for Defendants Ripple Labs Inc.,
     rburningham@susmangodfrey.com                 XRP II LLC, and Bradley Garlinghouse
13   SUSMAN GODFREY L.L.P.
     1201 Third Avenue, Suite 3800
14   Seattle, WA 98101
     Telephone: (206) 516-3880
15   Facsimile: 206) 516-3883

16   Counsel for Lead Plaintiff Bradley Sostack

17
                                 UNITED STATES DISTRICT COURT
18
                             NORTHERN DISTRICT OF CALIFORNIA
19
                                         OAKLAND DIVISION
20

21                                                     Case No.     18-cv-06753-PJH
     In re RIPPLE LABS INC. LITIGATION,
22                                                     JOINT CASE MANAGEMENT
                                                       STATEMENT & [PROPOSED]
23                                                     ORDER
     This Document Relates To:
24
     ALL ACTIONS
25

26

27

28

               JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                               Case No. 18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 122 Filed 11/05/20 Page 2 of 11



 1          Lead Plaintiff Bradley Sostack and Defendants Ripple Labs, Inc., XRP II LLC, and

 2   Bradley Garlinghouse submit this Joint Case Management Statement.

 3          1.      JURISDICTION & SERVICE

 4          This Court has subject-matter jurisdiction over claims under the Securities Act pursuant to

 5   15 U.S.C. § 78aa and 28 U.S.C. § 1331, and supplemental jurisdiction over the entire action under

 6   28 U.S.C. § 1367. The parties do not object to venue or dispute personal jurisdiction.

 7          This action consolidates three separate complaints originally filed in the Superior Court of

 8   the State of California in the County of San Mateo. It was removed to this Court on November 7,

 9   2018. (ECF No. 2.) All parties were served on November 8, 2018. (ECF No. 8.) No parties

10   remain to be served.

11          2.      FACTS

12                  A. Lead Plaintiff’s Brief Statement of Facts

13          In 2013, Ripple created 100 billion cryptocurrency units called XRP. Of those, 20 billion

14   were given to Ripple’s founders, and Ripple retained the remainder.

15          Defendants have profited by selling XRP. In 2017 and 2018, Ripple greatly increased its

16   efforts to push XRP on the general public. For example, in 2017, Ripple placed 55 billion XRP

17   in a cryptographically secured escrow account and established 55 contracts of 1 billion XRP each

18   that allow Ripple to sell up to 1 billion XRP per month, with any unsold XRP returned to escrow

19   for use in subsequent offerings. This limited the supply of XRP, increased the demand for XRP,

20   and in turn propped up the value of XRP. Ripple also offered cryptocurrency exchanges

21   significant sums of money and large quantities of XRP in exchange for listing XRP on those

22   exchanges.

23          Expecting to derive profits from owning XRP, Mr. Sostack and others provided money

24   consideration (in the form of USD or other cryptocurrencies) in exchange for XRP. However,

25   Defendants did not register XRP with the SEC or qualify XRP with the California Commissioner

26   of Corporations.

27          Mr. Sostack seeks to represent a class of all investors who purchased Ripple XRP tokens

28   issued and sold by Defendants. Mr. Sostack alleges that XRP is an unregistered security, which
                                                    1
                 JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                      Case No. 18-cv-06753-PJH
         Case 4:18-cv-06753-PJH Document 122 Filed 11/05/20 Page 3 of 11



 1   Defendants sold in violation of federal and state securities laws. Mr. Sostack also alleges that

 2   Defendants have made false and misleading statements regarding XRP, thereby violating

 3   California’s securities laws.

 4                    B. Defendants’ Response

 5           Defendants categorically deny Plaintiff’s claims and dispute the accuracy of his factual

 6   allegations. Defendants deny XRP was or is an unregistered security—XRP is not an “investment

 7   contract” under Section 2(a)(1) of the Securities Act, 15 U.S.C. § 77b(a)(1)—and Defendants

 8   further deny that XRP was required to be registered with the SEC and/or the California

 9   Commissioner of Corporations. Defendants deny that Plaintiff’s federal claims are timely and

10   submit they are barred by the three-year statute of repose set forth in Section 13 of the Securities

11   Act. Defendants further deny that they are “statutory sellers” under Section 12 of the Securities

12   Act. Defendants deny that Plaintiff’s California securities claims are viable because Plaintiff has

13   not alleged and cannot show that he was in privity with Defendants when he purchased XRP, as

14   required by Cal. Corp. Code §§ 25110 and 25503. Defendant Garlinghouse denies that he made

15   any alleged misrepresentations or omissions of fact concerning the scope and character of his

16   XRP holdings, that such alleged statements were material, were made with scienter, or that

17   Plaintiff suffered damages as a result of the same.1 Defendants will argue that Plaintiff’s claim

18   based on Defendant Garlinghouse’s alleged misrepresentation at paragraph 52 of the

19   Consolidated First Amended Complaint fails as a matter of law. Defendants further deny that this

20   putative class action should be certified, as the requirements set forth in Rules 23(a) and 23(b)(3)

21   are not satisfied.

22           3.       LEGAL ISSUES

23           The primary legal issues in dispute are as follows:

24                   Whether XRP are securities within the meaning of Section 2(a)(1) of the
                      Securities Act, 15 U.S.C. § 77b(a)(1). See S.E.C. v. W.J. Howey Co., 328 U.S.
25                    293, 301 (1946).
26

27   1
      This Court dismissed Plaintiff’s fraud claims arising out of all other alleged misrepresentations
     by Defendants. (ECF No. 115.)
28

                                              2
                  JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                  Case No. 18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 122 Filed 11/05/20 Page 4 of 11



 1                  Whether Plaintiff’s Securities Act claims are barred by the three-year statute of
                     repose set forth in Section 13 of the Securities Act’s, 15 U.S.C. § 77m.
 2
                    Whether Defendants are “statutory sellers” of XRP pursuant to Section 12 of the
 3                   Securities Act, 15 U.S.C. § 77l, and, if so, whether they are liable only to those
                     who purchased XRP directly from Defendants.
 4
                    Whether Plaintiff was in privity with Defendants when he allegedly purchased
 5                   XRP as required by Cal. Corp. Code §§ 25110 and 25503.
 6                  Whether XRP are securities within the meaning of the California Corporations
                     Code. See id.; Silver Hills Country Club v. Sobieski, 361 P.2d 906 (Cal. 1961).
 7
                    Whether Mr. Garlinghouse’s alleged misrepresentation concerning the scope and
 8                   character of his XRP holdings was false and misleading, and whether it is
                     otherwise actionable. See Cal. Corp. Code § 25401.
 9
                    Whether Plaintiff’s alleged putative class can be certified under Fed. R. Civ. P.
10                   23(a) and 23(b)(3).
11                  Whether Morrison and its progeny limit Plaintiff’s class to purchases on domestic
                     exchanges that qualify as “domestic transactions.” Morrison v. Nat’l Australia
12                   Bank Ltd., 561 U.S. 247, 268 (2010).
13                  Whether individualized Morrison inquiries defeat the predominance of common
                     questions required to certify a class under Fed. R. Civ. P. 23(b)(3). See Morrison
14                   v. Nat’l Australia Bank Ltd., 561 U.S. 247, 268 (2010).
15                  Whether Plaintiff can pursue a nationwide class on behalf of their California
                     Securities Law Claims, Cal. Corp. Code §§ 25110 and 25503.
16

17          4.       MOTIONS
18          On February 26, 2020, this Court granted in part and denied in part Defendants’ motion to
19   dismiss. (ECF No. 85.) That order granted Lead Plaintiff leave to amend, and he filed a
20   Consolidated First Amended Complaint on March 25, 2020. (ECF No. 87.) Defendants filed a
21   motion to dismiss the Consolidated First Amended Complaint (ECF No. 102), which the Court
22   granted in part and denied in part (ECF No. 115). Defendants answered the Consolidated First
23   Amended Complaint on October 16, 2020. (ECF No. 117.) Defendants anticipate moving for
24   summary judgment. There are no motions pending now.
25          5.       AMENDMENT OF PLEADINGS
26          Lead Plaintiff filed a Consolidated First Amended Complaint on March 25, 2020.
27   Presently, he does not expect to add or dismiss parties or claims.
28

                                             3
                 JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                 Case No. 18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 122 Filed 11/05/20 Page 5 of 11



 1          6.        EVIDENCE PRESERVATION

 2          The parties have reviewed the Guidelines Relating to the Discovery of Electronically

 3   Stored Information and have met and conferred during the parties’ Rule 26(f) conference

 4   regarding reasonable and proportionate steps to preserve evidence relevant to the issues

 5   reasonably evident in this action.

 6          7.        DISCLOSURES

 7          The parties served their respective initial disclosures on November 3, 2020.

 8          The parties have agreed that Fed. R. Civ. P. 37(c)(1) sanctions will not be sought and

 9   should not be imposed if initial disclosures are supplemented in a timely fashion under Fed. R.

10   Civ. P. 26(e).

11          8.        DISCOVERY

12                    A. Discovery Taken to Date

13          On October 8, 2020, Lead Plaintiff served his first set of requests for production.

14                    B. Scope and Phasing of Anticipated Discovery

15                          1. Plaintiff’s Position

16          Lead Plaintiff intends to conduct discovery concerning Defendants’ creation, promotion,

17   and sales of XRP, and Defendants’ communications concerning the same. Lead Plaintiff also

18   intends to conduct discovery concerning damages.

19          Lead Plaintiff served his first requests for production of documents on October 8, 2020,

20   and granted Defendants’ request for an extension to respond to those requests by December 9,

21   2020. The Parties have agreed that relevant, non-privileged documents and communications that

22   Defendants previously provided to or received from the SEC will be produced by December 16,

23   2020 and a privilege log of any withheld documents will be provided by December 23, 2020.

24   Producing these documents promptly will avoid unnecessary delay in this action and will very

25   likely assist the parties in tailoring future discovery efforts and resolving any disputes concerning

26   the scope of Lead Plaintiff’s first requests for production.

27                           2. Defendants’ Position

28          Defendants are in the process of preparing objections and responses to the 97 separate

                                             4
                 JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                 Case No. 18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 122 Filed 11/05/20 Page 6 of 11



 1   Requests for Production Plaintiff served on October 8. Defendants are in the process of

 2   reviewing documents for production and will begin a rolling production of documents by

 3   December 16, 2020. Defendants anticipate discovery disputes might arise over the overbreadth

 4   and disproportionality of many of Plaintiff’s discovery requests but will meet and confer with

 5   Plaintiff’s counsel to attempt to resolve these disputes.

 6          Defendants intend to conduct discovery concerning Plaintiff’s alleged purchases of XRP

 7   and other cryptocurrencies, including the information he relied on, if any, in making those alleged

 8   purchases, and whether he was damaged as a result of the alleged purchases. Defendants will

 9   seek discovery regarding whether XRP is an investment contract. Defendants may also seek

10   discovery on the issue of when XRP was bona fide offered to the public and Ripple’s sales of

11   XRP. In addition, Defendants will seek discovery into whether Plaintiff can satisfy the

12   requirements of Rule 23.

13                  C. Protective Order

14          The parties have filed a stipulated Protective Order. (ECF No. 98.)

15                  D. Proposed Limitations or Modifications to Discovery Rules

16          Depositions. Plaintiff’s position is that relief is needed from the limitation on the number

17   of depositions set forth in Rule 30(a)(2). Defendants’ position is that Rule 30(a)(2) should

18   control.

19          Document Subpoenas to Non-Parties. The parties agree as follows with respect to

20   nonparties producing materials in response to Fed. R. Civ. P. 45 document subpoenas in this

21   action. The issuing party shall request that non-parties simultaneously produce materials to both

22   Lead Plaintiff and Defendants. If, notwithstanding such request, the non-party does not produce

23   the materials to both sides, the issuing party shall provide a copy of all materials to the other side

24   within three business days after receipt of the materials from the non-party, subject to any

25   limitations in the Protective Order. If a party modifies or extends the time to respond to a Fed. R.

26   Civ. P. 45 document subpoena (whether orally or in writing), it shall simultaneously notify the

27   other party of that extension, modification, or explanation, including providing copies of any

28   written agreements regarding modification or extension.

                                             5
                 JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                 Case No. 18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 122 Filed 11/05/20 Page 7 of 11



 1          Authenticity Presumptions. Documents produced by Plaintiff and Defendants in this

 2   action shall be presumed to be authentic within the meaning of Fed. R. Evid. 901. If a party

 3   serves a specific good-faith written objection to the authenticity of a document that it did not

 4   produce from its files, the presumption of authenticity will no longer apply to that document.

 5   Any objection to a document’s authenticity must be provided with (or prior to) the exchange of

 6   objections to trial exhibits. The parties will promptly meet and confer to attempt to resolve any

 7   objections. The Court will resolve any objections that are not resolved through this means or

 8   through the discovery process.

 9          Service. Service of any documents not filed via ECF, including pleadings, discovery

10   requests, subpoenas for testimony or documents, expert disclosure, and delivery of all

11   correspondence, whether under seal or otherwise, shall be by email to all attorneys of record for

12   the receiving party; the parties will provide each with “service lists” that can be used to serve

13   documents. In the event the volume of served materials is too large for email and requires

14   electronic data transfer by file transfer protocol or a similar technology, or overnight delivery, the

15   serving party will telephone or email the other side’s principal designee when the materials are

16   sent to provide notice that the materials are being served. For purposes of calculating discovery

17   response times under the Federal Rules of Civil Procedure, electronic delivery shall be treated the

18   same as hand delivery.

19                  E. Stipulated E-Discovery Order

20          On file at ECF No. 99-1 is the parties’ stipulated order governing ESI discovery. On

21   November 4, 2020, the Court entered that stipulated order as modified by the Court. ECF No.

22   121.

23                  F. Proposed Discovery Plan

24          The parties’ proposals concerning discovery timing are set forth in Section 17 (Proposed

25   Case Schedule) below.

26                  G. Current Discovery Disputes

27          There are no discovery disputes at this time.

28

                                             6
                 JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                 Case No. 18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 122 Filed 11/05/20 Page 8 of 11



 1           9.      CLASS ACTIONS

 2           Lead Plaintiff proposes that a class be certified pursuant to Fed. R. Civ. P. 23(a) and

 3   23(b)(3). Lead Plaintiff proposes to file a motion for class certification as set forth in his

 4   proposed schedule below. Defendants deny that this lawsuit should proceed as a class action and

 5   will oppose any motion for class certification.

 6           10.     RELATED CASES

 7           This consolidated action includes Greenwald v. Ripple et al., 18-490; Zakinov v. Ripple et

 8   al., 18-CIV-2845 (Cal. Super. Ct. San Mateo Cty.); and Oconer v. Ripple Labs, Inc., 18-CIV-

 9   3332 (Cal. Super. Ct. San Mateo Cty.). Additionally, Bitcoin Manipulation Abatement LLC v.

10   Ripple Labs, Inc., et al., 20-cv-3022, was filed in this District on May 1, 2020 (the “BMA

11   Lawsuit”). On May 28, 2020, this Court granted the parties’ joint motion (ECF No. 96) and

12   ordered the BMA Lawsuit related and consolidated to this action (ECF No. 101). Finally,

13   Simmons v. Ripple Labs, Inc., No. 20-cv-5127-KAW (the “Simmons” Lawsuit), was transferred to

14   this District on July 27, 2020, and on August 21, 2020, this Court entered a stipulated order

15   consolidating the Simmons Lawsuit to this action. (ECF No. 113.)

16           11.     RELIEF

17           Lead Plaintiff, on behalf of himself and all others similarly situated, seeks damages to the

18   maximum extent authorized by applicable federal and state law. He also seeks injunctive, other

19   equitable relief as the Court may deem just and proper, and costs and fees.

20           Defendants deny that Plaintiff is entitled to any of the relief sought and reserve the right to

21   seek attorney’s fees and costs if and where allowed. Based on presently known information,

22   Defendants do not anticipate filing a counterclaim in this action.

23           12.     SETTLEMENT AND ADR

24           The parties had previously scheduled mediation for October 6, 2020. However, mediation

25   was subsequently cancelled.

26           13.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

27           The parties do not consent to a magistrate judge conducting all further proceedings in this

28   case.

                                               7
                   JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                   Case No. 18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 122 Filed 11/05/20 Page 9 of 11



 1          14.        OTHER REFERENCES

 2          The parties do not believe this case is suitable for reference to binding arbitration or a

 3   special master.

 4          15.        NARROWING OF ISSUES

 5          The parties will consider issues that can be narrowed by agreement or by motion, as well

 6   as potential means to expedite the presentation of evidence at trial.

 7          16.        EXPEDITED TRIAL PROCEDURE

 8          The parties agree that this case is not suitable for handling under the Expedited Trial

 9   Procedure of General Order No. 64.

10          17.        PROPOSED CASE SCHEDULE

11          The parties have agreed upon the following proposed case schedule:

12
                              Event                          Proposal Deadline
13
            Initial Disclosures                            Tuesday, November 3,
14                                                                 2020
15          Initial Case Management Conference            Thursday, November 12,
16                                                                 2020

17          Close of Fact Discovery                         Friday, April 15, 2022

18          Plaintiffs’ Opening Expert Reports              Friday, May 13, 2022

19          Defendants’ Expert Reports                      Friday, June 10, 2022
20          Plaintiffs’ Rebuttal Expert Reports              Friday, July 8, 2022
21
            Close of Expert Discovery                       Friday, July 29, 2022
22
            Plaintiffs’ Motion for Class Certification     Friday, August 26, 2022
23
            Defendants’ Opposition to Motion for            Friday, September 23,
24          Class Certification                                      2022
25          Plaintiffs’ Reply in Support of Motion
                                                          Friday, October 21, 2022
            for Class Certification
26
                                                                     TBD
27          Hearing on Motion for Class
            Certification                                   (the Court’s schedule
28                                                        indicates all motions will

                                              8
                  JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                  Case No. 18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 122 Filed 11/05/20 Page 10 of 11



 1                                                         be decided on the papers
                                                             until further notice)
 2

 3          Last Day to File Dispositive Motions            Friday, December 16,
            and Daubert Motions                                     2022
 4
            Summary Judgment and Daubert
                                                          Friday, January 27, 2023
 5          Oppositions

 6          Summary Judgment and Daubert
                                                          Friday, February 17, 2023
            Replies
 7
                                                                     TBD
 8          Hearing on Dispositive Motions
                                                            (the Court’s schedule
 9                                                        indicates all motions will
                                                          be decided on the papers
10                                                           until further notice)

11          Final Pretrial Conference                      Friday, March 17, 2023
12          Trial                                          Monday, April 10, 2023
13
            18.     TRIAL
14
            This case will be decided by a jury trial. Lead Plaintiff currently estimates the trial in this
15
     case to last 10-14 days. Defendants believe it is premature to discuss the expected length of a
16
     trial at this early stage in the proceedings, but based on currently available information, agree
17
     with Lead Plaintiff’s estimate.
18
            19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
19
            Pursuant to Civil L.R. 3-15, Lead Plaintiff and Defendants filed Certifications of
20
     Interested Entities or Persons. (ECF Nos. 1, 48).
21
            20.     PROFESSIONAL CONDUCT
22
            All attorneys of record have reviewed the Guidelines for Professional Conduct for the
23
     Northern District of California.
24
     Dated: November 5, 2020
25
      By: /s/ Oleg Elkhunovich                           By: /s/ Damien J. Marshall
26       Oleg Elkhunovich                                   Damien J. Marshall
27       SUSMAN GODFREY L.L.P.                              BOIES SCHILLER FLEXNER L.L.P.
         1900 Avenue of the Stars, 14th Floor               55 Hudson Yards, 20th Floor
28       Los Angeles, CA 90067                              New York, NY 10001

                                              9
                  JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                  Case No. 18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 122 Filed 11/05/20 Page 11 of 11



 1       OElkhunovich@susmangodfrey.com                    DMarshall@bsfllp.com
         Counsel for Plaintiff                             Counsel for Defendants
 2

 3
                                             ATTESTATION
 4
            Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
 5
     filing of this document has been obtained from the other signatories.
 6
     DATED: November 5, 2020                                      /s/Oleg Elkhunovich
 7                                                                   Oleg Elkhunovich
 8

 9
            Pursuant to the foregoing stipulation, IT IS SO ORDERED.
10

11
      Dated:                            ___________________________
12                                      The Honorable Phyllis J. Hamilton
                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           10
                JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                Case No. 18-cv-06753-PJH
